Citation Nr: 1539500	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and/or herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD prior to August 20, 2013, and in excess of 70 percent thereafter.

4.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  Service in the Republic of Vietnam is indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Veteran testified at a personal hearing with regard to his claims of entitlement to service connection for hypertension, entitlement to an increased disability rating for PTSD, and entitlement to TDIU, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

The Board notes that in July 2015, VA treatment records were associated with the Veteran's claims folder.  Subsequent to the association of these records with the claims folder, in July 2015, the Veteran submitted a waiver of RO consideration of this evidence.  However, in August 2015, VA treatment records dated May to August 2015 were associated with the claims folder.  Although a waiver of this evidence has not been submitted by the Veteran, a review of these records reveals that they primarily pertain to treatment for the Veteran's right foot, left knee, tick bite, and rash.  Although an impression of PTSD is noted in May and July 2015 records, there is no documentation of any mental health treatment in conjunction with the diagnosis of PTSD.  As such, the Board finds that the May and July 2015 VA treatment records noting an impression of PTSD are duplicative of previously dated medical records noting a diagnosis of PTSD.  Therefore, the Board finds that the Veteran is not prejudiced thereby in the adjudication of the claim of entitlement to an initial increased disability rating for PTSD.  Further, although the May and July 2015 VA treatment records also note an impression of hypertension, as will be discussed below, the Board is remanding the Veteran's hypertension claim for further evidentiary development.  Thus, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the hypertension claim.       

In November 2010, the Board remanded the Veteran's hypertension, PTSD, and TDIU claims.  In a subsequent October 2014 rating decision, the RO increased the Veteran's disability rating for his PTSD to 70 percent effective August 20, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Additionally, in a supplemental statement of the case (SSOC) dated October 2014, the RO denied the Veteran's claim of entitlement to a disability rating in excess of 70 percent for PTSD as well as his claims of entitlement to service connection for hypertension and TDIU.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. 

The Board notes that the Veteran was previously represented in this appeal by Polly Murphy, Attorney at Law.  However, the Veteran submitted a signed VA Form 21-22 dated June 2011 appointing Disabled American Veterans as his representative. Thus, the Veteran is no longer represented by Polly Murphy, Attorney at Law in this case.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability as well as entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 20, 2013, the evidence of record demonstrates that the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown.  

2.  From August 20, 2013, PTSD is not been shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.

3.  The Veteran's only service-connected disability is PTSD, currently rated as 70 percent disabling.

4.  The Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability in excess of 50 percent for PTSD prior to August 20, 2013, and in excess of 70 percent thereafter are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent for PTSD prior to August 20, 2013, and in excess of 70 percent thereafter as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

In November 2010, the Board remanded the Veteran's PTSD and TDIU claims and ordered the Veterans Benefits Administration (VBA) to provide the Veteran with a VA examination to determine the severity of his PTSD as well as the impact of his service-connected disabilities on his employment.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations for his PTSD and TDIU claims in April 2011 and September 2013, and reports of the examinations were associated with the claims folder.  The Veteran's PTSD and TDIU claims were readjudicated most recently via an October 2014 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's PTSD and TDIU claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his PTSD essentially falls within this fact pattern.  Prior to the RO's February 2010 grant of service connection for PTSD, the Veteran was notified (by December 2006, April 2008, August 2008, and June 2009 letters) of the evidence needed to establish the underlying issue.  After receiving notice of the award of service connection for the disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the February 2010 rating decision, the April 2010 statement of the case (SOC), and the May 2010, May 2011, March 2012, and October 2014 supplemental statements of the case (SSOCs)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

With regard to the Veteran's claim of entitlement to TDIU, as will be discussed in more detail below, sufficient evidence is of record to grant this claim.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.   

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating this claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's PTSD, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to symptoms associated with the Veteran's PTSD.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in October 2009, April 2011, August 2013, and September 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board notes that the VA examiners did not specifically indicate whether the Veteran's claims folder was available and reviewed.  However, even if the claims folder was not available, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment with respect to his PTSD.  Mental health examinations were then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a videoconference hearing in September 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for PTSD as well as entitlement to TDIU.

Higher evaluation for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Veteran's PTSD is rated as 50 percent disabling prior to August 20, 2013 and 70 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 
A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was afforded a VA examination in October 2009.  He reported dizziness, sweaty palms, and heart racing as well as depressed mood, generalized loss of interest, lack of motivation, low libido, low appetite, insomnia, and low energy.  He reported that his symptoms were constant and affected his total daily functioning, resulting isolation from others.  He stated that he was close with his four siblings, and that he was in his third marriage and had a "rocky but solid" relationship with his wife.  He also noted that he had four children and that his relationship was "getting better" with them.  He stated that he did not socialize with people, and he had not worked since September 2007 when he worked as a contractor due to "difficulty dealing with people."  He reported that he witnessed many soldiers and civilians who were killed or wounded during service in Vietnam and that he had flashbacks, nightmares, and intrusive thoughts related to his service there.  He further indicated that he experienced distress when in large groups of people and became agitated when around people he did not know.  He stated that he avoided activities that reminded him of service, such as witnessing fireworks.  He noted that he had some memory difficulty and persistent sense of a foreshortened future as well as persistent, markedly diminished interest or participation in activities such as attending sporting events.  He related that he did not have any close friends or confidants.  He noted that he experienced difficulty falling asleep, irritability, difficulty concentrating, and hypervigilance.

Upon examination, the VA examiner reported orientation and communication within normal limits, normal appearance and hygiene, appropriate behavior, good eye contact, disturbance of motivation and mood, speech and concentration within normal limits, panic attacks more than once a week, and no suspiciousness, delusions, hallucinations, or obsessional rituals.  Further, the Veteran's thought processes were appropriate and he was able to read and understand directions.  His judgment, abstract thinking, and memory were normal.  Suicidal and homicidal ideation were absent.  There was a persistent, restricted range of affect.  The examiner diagnosed PTSD, panic disorder, and major depressive disorder.  He noted that the PTSD resulted in the development of the panic disorder and major depressive disorder.  He also noted that the Veteran had interference in performing activities of daily living because he had little motivation to do anything.  Notably, the examiner reported that the Veteran's psychiatric impairment caused occupational and social impairment with reduced reliability and productivity.  Moreover, he indicated that the Veteran's symptoms consisted of panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran was provided another VA examination in April 2011.  He reported getting "stressed out" if he was in acute pain or saw any programs that reminded him of his service in Vietnam.  He reported feeling anxious every day and noted that he slept four to five hours intermittently every night with recurrent nightmares.  He also noted increasing problems with memory which he defined as not being able to remember like he used to, forgetting or misplacing items, and forgetting what he is supposed to do.  He indicated that he became irritated over little things that he thought should not bother him.  The examiner noted that although the Veteran reported becoming irritable over trivial matters, he indicated that the Veteran also reported that he got along well with his wife, children and grandchildren, and that he had friends.  The Veteran reported being unemployed for the past 12 months, and although he continued to manage rental properties, he was unable to manage them due to memory problems.  He stated that he used medication for treatment.  

Upon examination, the VA examiner reported that the Veteran was appropriately dressed and had normal hygiene.  The Veteran made no errors on serial 7s, but remembered only two out of four numbers.  The examiner noted that the Veteran  showed no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution.  The Veteran denied hallucinations and delusions as well as suicidal and homicidal ideation.  He appeared mildly nervous and fidgety during the examination.  There was no impairment of thought process or communication.  He endorsed persistent symptoms of increased arousal including irritability, poor sleep control, and difficulty concentrating.  The examiner noted that the Veteran's social and occupational functioning had not changed significantly since the last examination in terms of feeling easily irritated and angry over trivial matters.  She concluded that the Veteran's PTSD symptoms were moderate to the extent that they varied from mild to severe depending on whether he was stressed by his pain or other reminders of traumatic events in Vietnam.  

A PTSD Disability Benefits Questionnaire (DBQ) report dated August 20, 2013 indicates that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported being unable to form close bonds with others and having an intense fear of being killed.  Symptoms associated with the PTSD were noted to include efforts to avoid associations or recollections of the in-service trauma, inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, restricted range of affection, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  Other symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene, and intermitted inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner concluded that the  Veteran was capable of managing his financial affairs.   

The Veteran was afforded another VA examination in September 2013.  He reported that he had a good relationship with his daughter, although he did not have a good relationship with his son.  He also noted that he stopped running his own business in 2008 due to a back injury.  However, he also stated that had increased irritability and inability to get along with his employees.  

Upon examination the VA examiner indicated that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated that the Veteran made efforts to avoid recollections of the in-service trauma; and had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner further documented depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted that the Veteran was capable of managing his financial affairs and that he did not appear to pose any threat of danger or injury to himself or others.  He further reported that while the Veteran was not working due to physical disabilities, he was increasingly irritable and had difficulty getting along with his employees and customers when he stopped working.  The examiner opined that it was "likely" that the Veteran would still have those difficulties should he work again.

VA treatment records also document the Veteran's treatment for his PTSD.  In particular, mental health evaluations note the Veteran's report of intrusive thoughts, sleep impairment, nightmares, irritability, depression, diminished interest in activities he previously enjoyed, and difficulty concentrating.  However, he denied suicidal or homicidal ideation, and evaluation reports revealed normal appearance and speech as well as no memory problems.  He evidenced a flat affect, although orientation was normal and his insight/judgment was fair to good.  Notably, a December 2013 evaluation report indicates that his memory was adequate.    

Additional treatment records also document the Veteran's treatment for PTSD.  Specifically, a Vet Center treatment record dated July 2007 indicates that the Veteran had been receiving treatment at the Vet Center since November 2006, and that he appeared clean and neatly groomed with appropriate speech and affect.  His memory was within normal limits and he had no illusions, delusions, hallucinations, or homicidal or suicidal ideation.  His problems at that time included difficulty sleeping, nightmares, irritability, intrusive thoughts, depression, and difficulty establishing and maintaining interpersonal relationships.  

Private treatment records dated from November 2006 to October 2007 note the Veteran's depression, anger, and anxiety issues.  Additionally, a private psychological evaluation by J.C., Ph.D. dated in October 2009 documents the Veteran's report that he was unable to remember the names of people and that he started projects but failed to finish them.  He also stated that he had started a "hit list" in the past two years.  He reported panic attacks, losing his train of thought, sleep impairment, and avoiding interactions with others.  He also reported problems with his family and not feeling close to them, as well as depression, helplessness, boredom, and anxiety.  However, he related that he enjoyed watching his grandchildren play and going to see them play in their sporting events.  Upon examination, Dr. C. noted that the Veteran experienced moderate to severe emotional distress characterized by dysphoria and anhedonia.  Moreover, he indicated that the Veteran was depressed, agitated, irritable, angry, impatient, and anxious and may harbor feelings of guilt.  He noted that the Veteran had difficulty concentrating, memory problems, and impaired judgment.  He stated that the Veteran was withdrawn and isolated from others.  He concluded that the Veteran likely had suicidal ideation and sleep difficulties.   
    
The Veteran and his wife continued his report of symptoms associated with his PTSD at the September 2010 Board hearing.  He reported that he experienced irritability, poor memory, difficulty concentrating, and inability to interact with others.  He and his wife also stated that there were days he did not get out of bed or dress appropriately.  Moreover, they stated that he used medication for treatment.

Based on the evidence of record, the Board finds that a 70 percent disability rating is not warranted for the Veteran's PTSD prior to August 20, 2013.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that prior to August 20, 2013, the competent and probative evidence, to include VA and private treatment records as well as the October 2009 and April 2011 VA examinations, document the Veteran's difficulty adapting to stressful circumstances, impaired impulse control, and near-continuous panic and depression.  These are three criteria found in the 70 percent rating category; however, they cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  Pertinently, the evidence of record prior to August 20, 2013 is absent suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; spatial disorientation; and neglect of personal appearance and hygiene.  On the contrary, the October 2009 and April 2011 VA examination reports and the VA and private treatment records dated prior to August 20, 2013 indicate that the Veteran denied suicidal ideation and did not endorse obsessional rituals which interfered with routine activities.  Furthermore, his speech was noted as within normal limits, and he was oriented during examinations.  Although the Veteran and his wife reported that there are days he does not dress appropriately, the VA and private mental health evaluations indicate a normal appearance and hygiene.  Additionally, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships prior to August 20, 2013.  Indeed, the Veteran reported during the October 2009 VA examination that he is close with his four siblings and that he had an improved relationship with his children.  Also, during the October 2009 private mental health evaluation by J.C., Ph.D., he reported that he does not feel close to his family, although he enjoyed watching his grandchildren play at their sporting events.  Moreover, during the April 2011 VA examination, he reported that he got along well with his wife, children, and grandchildren, and that he had friends.  The record therefore indicates that the Veteran was able to maintain a few effective relationships prior to August 20, 2013.  The Board also reiterates the October 2009 VA examiner's report that the Veteran's psychiatric impairment caused occupational and social impairment with reduced reliability and productivity as well as the April 2011 VA examiner's report that the Veteran's PTSD symptoms overall were moderate as they varied between mild and severe.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates three of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 prior to August 20, 2013.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  The Board finds that the evidence as whole indicates that the Veteran's PTSD traits prior to August 20, 2013 also include nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  In consideration of these symptoms with the Veteran's other PTSD symptoms prior to August 20, 2013, the Board finds that these criteria do not approximate a 70 percent disability rating as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

The Board has also determined that the criteria approximating a 100 percent rating for any portion of the appellate period (to include the period since August 2013) have not been met.  While the Board accepts that the Veteran's PTSD traits affect his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  Although the Veteran has evidenced memory loss, the evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  While the Veteran reported to J.C., Ph.D. in the October 2009 mental health evaluation that he had a "hit list," the remainder of evidence is absent any homicidal ideation, and notably the Veteran denied such on multiple occasions.  Also, as discussed above, although he and his wife reported some inability to maintain appropriate hygiene, the medical evidence of record documents normal appearance and hygiene.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including nightmares, hyperarousal, intrusive thoughts, feelings of isolation, and hypervigilance.  See Mauerhan, supra.  These symptoms are fully contemplated in the assigned evaluations.  However, the Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 42 and 65, which indicate serious to mild impairment with a GAF of 50 at his recent VA examination in September 2013.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to August 20, 2013, and a 70 percent rating thereafter. 

Based on all of the above, the Board finds that an initial disability rating greater than 50 percent prior to August 20, 2013, and a disability rating greater than 70 percent thereafter is not warranted.  The Veteran's application for a higher schedular rating for his service-connected PTSD is denied.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, irritability, depressed mood, difficulty concentrating, social isolation, anxiety, and chronic sleep impairment.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  Also, there is no evidence of frequent hospitalizations or marked interference with employment such that factually, an extraschedular rating should be considered.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 

TDIU

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a)  (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

The Veteran's only service-connected disability is PTSD, which is currently rated as 70 percent disabling.  Therefore, his service-connected disability meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  

The Veteran testified that he is unable to work due to his PTSD symptoms which include difficulty with comprehension, memory problems, and irritability.  See the September 2010 Board hearing transcript, pgs. 28-31.  Also, as discussed above, he was previously the supervisor of his own heating and air company and he stopped working in September 2007 due to an inability to deal with people.  See, e.g., the October 2009 VA examination report.  The Board further observes that he reported that he owned 12 rental properties during the April 2011 VA examination, but was no longer able to manage the properties due in part to memory problems associated with the PTSD.

With regard to the impact of the Veteran's PTSD on his employability, the Board notes that the April 2011 VA examiner opined that it is less likely than not to render him unable to secure and maintain gainful employment.  Her rationale was based on her finding that the Veteran's PTSD was moderate in severity and that he stopped working due to a back disability.  Notably, however, the September 2013 VA examiner opined that while the Veteran is not working because of physical disabilities, he is increasingly irritable and was having difficulty getting along with employees and customers when he stopped working.  Moreover, the examiner reported that it is likely that the Veteran would still have those difficulties should he be able to work again.  The Board finds that the September 2013 VA examination report is of great probative value as it was based on a thorough examination of the Veteran and consideration of his medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board also finds the September 2013 VA examiner's opinion to be of greater probative value than the April 2011 VA examiner's opinion because the evidence as a whole indicates that in August 2013, the Veteran's PTSD symptoms increased in severity.  Additionally, there is no other medical evidence contrary to the September 2013 VA examiner's opinion which indicates that the Veteran is unable to maintain substantially gainful occupation when considering only his PTSD.

As indicated above, the competent and probative evidence demonstrates that the Veteran's service-connected PTSD is productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).  

In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted on a schedular basis.  The benefit sought on appeal is accordingly granted. 





ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD prior to August 20, 2013, and in excess of 70 percent thereafter is denied.

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's claim of entitlement to service connection for hypertension, as discussed in the previous remand, he contends that this disability is related to his military service, in particular conceded herbicide exposure, or is alternatively secondary to his service-connected PTSD.

The Board remanded the Veteran's hypertension claim in November 2010 for the Veteran to be provided a VA examination to determine the etiology of the hypertension.  Pursuant to the November 2010 Board remand, the Veteran was afforded a VA examination for his hypertension in April 2011.  The VA examiner noted the Veteran's in-service exposure to herbicides.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hypertension and concluded that it was less likely than not related to military service, to include herbicide exposure.  The examiner reasoned that hypertension was not diagnosed during active duty or within the first year after discharge from active duty.  With respect to her conclusion that hypertension was not related to in-service herbicide exposure, she reasoned that the medical literature did not document a "direct" link between exposure to herbicides and hypertension.  

Crucially, the Board notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  There is no indication that the VA examiner reviewed the findings of the NAS.  Moreover, as the NAS findings suggest a link between herbicide exposure and hypertension, and the VA examiner reported that she could not find a documentation of a link between herbicide exposure and hypertension, the Board finds that her opinion is inadequate for evaluation purposes.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's current hypertension is related to his military service, to include herbicide exposure.

Also, the VA examiner opined that it was less likely than not that the Veteran's hypertension is caused or aggravated by his PTSD.  She reasoned that her review of medical literature did not support a link between hypertension and PTSD.  Moreover, she noted that the Veteran's postservice blood pressure readings did not reveal aggravation beyond the normal progression of the disease.  However, as discussed above, the evidence of record indicates that in August 2013, the Veteran's PTSD symptoms increased in severity.  As his VA examination for hypertension was conducted in April 2011, the Board finds that an addendum opinion would be probative as to whether the hypertension is caused or aggravated by his PTSD in light of the evidence of record now indicating a worsening of the PTSD since the April 2011 VA examination.

Additionally, on the Veteran's February 2013 VA Form 9 perfecting his appeal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, he requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  A review of the record reveals that the Veteran has not yet been scheduled for a videoconference hearing.    

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2015).  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a videoconference hearing.
Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a physician in order to determine the etiology of the Veteran's hypertension.  The physician must review the claims file and must note that review in the report.  If, and only if, an additional examination is deemed essential, then such examination should be scheduled.  The physician is asked to express an opinion as to the following:

a. Whether the Veteran's diagnosed hypertension is at least as likely as not (50 percent probability or greater) related to his military service, to include his presumed exposure to herbicides in Vietnam.  In making this determination, the examiner should address the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

b. If the answer to first question is negative, the examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD either proximately caused or chronically aggravated his hypertension.

The examiner should indicate in the report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Muskogee, Oklahoma RO regarding his claim of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disability.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


